Citation Nr: 1522287	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to November 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at Board hearings in April 2011 and March 2013.  Transcripts are of record.

This matter was previously remanded, most recently in October 2013.  As detailed below, there has not been substantial compliance with the remand directives; the Board may not proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  Despite numerous remands and clear requests for addendum medical opinions, the VA opinions provided to date are inadequate. 

During service, the Veteran fractured his left fibula and underwent internal fixation.  He and his representative have asserted that service connection is warranted for a low back disability as secondary to the now service-connected left ankle condition.  They claim that the Veteran was told that a leg length discrepancy due to the left ankle surgery can cause back problems.

A September 2007 VA treatment record included the Veteran's report of back pain and showed he walked with an antalgic gait, slightly limping on the right. 

The report of a September 2011 VA examination included a diagnosis of degenerative changes of the lumbar spine, most pronounced at L4-L5 and the examiner's opinion on direct and secondary service connection, but no comment on aggravation.  The Board last remanded the claim in October 2013 to obtain an adequate opinion.  Unfortunately, the opinion provided by the VA examiner in November 2013 is still inadequate.  The examiner was asked whether the Veteran had a leg length discrepancy as a result of his service-connected post-operative fracture of the distal left fibula or decreased sensation of the left foot and ankle.  In response, the examiner stated there was no supporting evidence for leg length discrepancy.  However, a review of past VA examinations conducted by this same examiner does not show that there was any attempt to verify whether the Veteran actually had a discrepancy in the length of his legs.  

Further, when asked to address aggravation, the VA examiner simply stated that the previously rendered medical opinions remained unchanged.  However, as noted in the October 2013 Remand, the VA examiner did not provide any rationale for the opinion provided in the June 2013 VA examination.  In addition, the statement that the Veteran "DENIED ANY KNOWN TRIGGERS OR AGGREVATOR'S [sic] ASSOCIATED WITH EXTERNAL ENVIRONMENTAL OR ANATOMCAL REGIONS OUTSIDE OF HIS LOW BACK, DIFFICULTY WITH AMBULATION..." do not appear to be accurate (as the Veteran has testified to one limb being shorter than the other, and to having an altered gait) and seem to have been part of the basis of the VA examiner's opinion.

As this case has been remanded multiple times without success in an effort to provide the Veteran with an adequate VA examination and opinion for his claim, the Veteran should be afforded a new examination with a different examiner, preferably an orthopedic surgeon, to determine whether there is an etiological relationship between the Veteran's current back problems and his service-connected left foot and ankle disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran stated in his March 2013 Board hearing testimony that all of his treatment is through VA.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination (with an examiner who had not previously examined the Veteran), preferably with a qualified orthopedic specialist, to ascertain the current nature and likely etiology of his current low back disability, specifically whether it was caused or aggravated by a service-connected disability.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence and a complete examination of the Veteran, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back disability was caused by his service-connected post-operative fracture of the distal left fibula or decreased sensation of the left foot and ankle?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back disability was aggravated by his service-connected post-operative fracture of the distal left fibula or decreased sensation of the left foot and ankle?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is asked to specifically address in the examination report whether the Veteran has a leg length discrepancy that is the result of his service-connected post-operative fracture of the distal left fibula or decreased sensation of the left foot and ankle.  The examiner is also asked to address in the examination report the September 2007 VA treatment record showing the Veteran reported back pain and walked with an antalgic gait, slightly limping on the right. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




